                   Case 2:20-cv-00621-JRC Document 1 Filed 04/24/20 Page 1 of 7



 1                                                                                        The Honorable

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9

10   AMERICAN LEGACY FISHING, LLC, a
     Florida limited liability company,
11                                                        No.
                                     Plaintiff,
12                                                        IN ADMIRALTY
              v.
13
                                                          VERIFIED COMPLAINT IN REM AND IN
14   NANJING TANKER CORPORATION, a                        PERSONAM FOR MARITIME TORT
     Hong Kong entity; and CSC BRAVE, IMO
15   9344124, its tackle, gear, appurtenances and
     equipment,
16
                                     Defendants.
17

18            COMES NOW plaintiff AMERICAN LEGACY FISHING, LLC (“ALF”), complaining

19   of defendants NANJING TANKER CORPORATION (“NTC”) and its vessel CSC BRAVE, and
20   hereby alleges and avers as follows:
21
                                                        Parties
22
              1)      At all times material, ALF was and is a corporation organized and existing under
23
                      the laws of Florida, with its principal office located at 111 S Armenia Ave, Suite
24

25                    201, Tampa, FL 33609-3337.

26

     VERIFIED COMPLAINT IN REM AND IN PERSONAM FOR                          FOSTER GARVEY PC
     MARITIME TORT - 1                                               1111 Third Avenue, Suite 3000
     Case No.                                                       Seattle, Washington 98101‐3292
                                                                         Phone (206) 447‐4400
                                                                           Fax (206) 447‐9700
     FG:53728683.1
                   Case 2:20-cv-00621-JRC Document 1 Filed 04/24/20 Page 2 of 7



 1            2)      At all times material, ALF was and is the owner of the fishing vessel F/V

 2                    AMERICAN VICTORY, IMO 9556674.
 3
              3)      At all times material, NTC was and is a corporation organized and existing under
 4
                      the laws of Hong Kong; and was and is the owner and operator of CSC BRAVE.
 5
              4)      At all times material, CSC BRAVE was under NTC’s direction and management.
 6
                      CSC BRAVE is, and at all times material was, an oil tanker vessel of Hong
 7

 8                    Kong registry, and is now, or during the pendency of this action is expected to be,

 9                    within this district.
10                                            Jurisdiction and Venue
11
              5)      This is an admiralty or maritime claim within the meaning of FRCP 9(h).
12
              6)      The Court has jurisdiction pursuant to 28 U.S.C. §1333. Venue in this Court is
13
                      established by the parties’ agreement and CSC BRAVE’s current or expected
14

15                    location within this district.

16                                        Allegations of Operative Fact

17            7)      On or about February 3, 2017, AMERICAN VICTORY was moored at the main
18                    wharf of the port of Pago Pago, American Samoa. At that time and place, NTC so
19
                      carelessly, negligently, and unskillfully managed and navigated CSC BRAVE that
20
                      it collided with AMERICAN VICTORY causing significant damage.
21
              8)      The collision and resulting damages were not caused or contributed to by any
22

23                    fault or neglect on the part of ALF or those in charge AMERICAN VICTORY,

24                    but were caused or contributed to by the following faults and NTC’s negligence

25                    and those in charge of CSC BRAVE as follows:
26

     VERIFIED COMPLAINT IN REM AND IN PERSONAM FOR                          FOSTER GARVEY PC
     MARITIME TORT - 2                                               1111 Third Avenue, Suite 3000
     Case No.                                                       Seattle, Washington 98101‐3292
                                                                         Phone (206) 447‐4400
                                                                           Fax (206) 447‐9700
     FG:53728683.1
                   Case 2:20-cv-00621-JRC Document 1 Filed 04/24/20 Page 3 of 7



 1                       a. CSC BRAVE was undermanned and not in the charge of competent

 2                           persons;
 3
                         b. Those in charge of CSC BRAVE were careless, negligent, and inattentive
 4
                             to their duties;
 5
                         c. Those in charge of the CSC BRAVE failed to keep a proper lookout;
 6
                         d. Those in charge of CSC BRAVE failed to slow, stop, and reverse engines
 7

 8                           when they saw or should have seen that there was danger of collision;

 9                       e. Those in charge of CSC BRAVE failed to take any precautions to avoid
10                           the collision;
11
                         f. CSC BRAVE was proceeding at an excessive rate of speed under the
12
                             circumstances; and/or
13
                         g. CSC BRAVE was unseaworthy.
14

15            9)      As a result of the collision, ALF was required to make expenditures of

16                    $43,241.33 for the repair of AMERICAN VICTORY, which sum is liquidated.

17            10)     As a further proximate result of the collision, ALF lost the use of its vessel for 15
18                    days, all to ALF’s further damage in the sum of $530,775.11, which sum is
19
                      liquidated.
20
              11)     As a direct and proximate result of NTC’s negligence, ALF suffered total
21
                      damages of $574,016.44, no part of which sum has been paid, although payment
22

23                    has been duly demanded.

24

25

26

     VERIFIED COMPLAINT IN REM AND IN PERSONAM FOR                           FOSTER GARVEY PC
     MARITIME TORT - 3                                                1111 Third Avenue, Suite 3000
     Case No.                                                        Seattle, Washington 98101‐3292
                                                                          Phone (206) 447‐4400
                                                                            Fax (206) 447‐9700
     FG:53728683.1
                 Case 2:20-cv-00621-JRC Document 1 Filed 04/24/20 Page 4 of 7



 1                                             First Cause of Action
                                               (MARITIME TORT)
 2
              12)    ALF repeats and realleges the allegations contained in paragraphs 1 through 11 as
 3

 4                   if fully stated herein.

 5            13)    At all times material, NTC and CSC BRAVE had duties to ALF to undertake safe
 6                   and appropriate vessel operation.
 7
              14)    NTC and CSC BRAVE breached their duties to ALF by negligently failing to
 8
                     undertake safe and appropriate vessel operation.
 9
              15)    NTC’s and CSC BRAVE’s negligent failure to undertake safe and appropriate
10

11                   vessel operation proximately caused ALF to incur damages by way of vessel

12                   repair and lost vessel use.

13            16)    NTC and CSC BRAVE are liable to ALF for ALF’s damages as described
14                   hereinabove.
15
                                               Second Cause of Action
16                                              (VESSEL ARREST)

17            17)    ALF repeats and realleges the allegations contained in paragraphs 1 through 16 as
18                   if fully stated herein.
19
              18)    NTC’s and CSC BRAVE’s maritime tort as described hereinabove gives rise to a
20
                     maritime lien on CSC BRAVE.
21
              19)    ALF holds a maritime lien on CSC BRAVE and hereby seeks to enforce the same
22

23                   in accordance with 46 U.S.C. §31342.

24            20)    ALF is entitled to an order of arrest of CSC BRAVE to enforce its maritime lien

25                   against said vessel.
26

     VERIFIED COMPLAINT IN REM AND IN PERSONAM FOR                             FOSTER GARVEY PC
     MARITIME TORT - 4                                                  1111 Third Avenue, Suite 3000
     Case No.                                                          Seattle, Washington 98101‐3292
                                                                            Phone (206) 447‐4400
                                                                              Fax (206) 447‐9700
     FG:53728683.1
                 Case 2:20-cv-00621-JRC Document 1 Filed 04/24/20 Page 5 of 7



 1   WHEREFORE, ALF prays for relief as follows:

 2       1)          That process in rem issue against CSC BRAVE, and that the vessel be arrested when
 3
                     it is confirmed such vessel is within the district, and that all persons claiming any
 4
                     interest in the vessel be required to appear and answer this complaint;
 5
         2)          That process issue in due form of law according to the practice of this Court in cases
 6
                     of admiralty jurisdiction against CSC BRAVE, and that any person claiming any
 7

 8                   right, title, or interest to the vessel be cited to appear and answer all and singular the

 9                   matters stated above;
10       3)          That CSC BRAVE be condemned and sold to satisfy ALF’s damages as alleged
11
                     hereinabove, with prejudgment and post-judgment interest as provided by law;
12
         4)          That ALF be awarded damages in the amount of $574,016.44plus prejudgment and
13
                     post-judgment interest as allowed by law;
14

15       5)          That ALF be awarded its costs and reasonable attorneys’ fees incurred by this action;

16                   and

17       6)          Such other and further relief as the Court deems just and proper.
18

19

20

21

22

23

24

25

26

     VERIFIED COMPLAINT IN REM AND IN PERSONAM FOR                                FOSTER GARVEY PC
     MARITIME TORT - 5                                                     1111 Third Avenue, Suite 3000
     Case No.                                                             Seattle, Washington 98101‐3292
                                                                               Phone (206) 447‐4400
                                                                                 Fax (206) 447‐9700
     FG:53728683.1
                 Case 2:20-cv-00621-JRC Document 1 Filed 04/24/20 Page 6 of 7



 1            DATED this 24th day of April, 2020.

 2

 3                                                  s/ Steven W. Block
                                                    Steven W. Block, WSBA No. 24299
 4
                                                    FOSTER GARVEY PC
 5                                                  1111 Third Avenue, Suite 3000
                                                    Seattle, Washington 98101-3292
 6                                                  Telephone: (206) 447-4400
                                                    Facsimile: (206) 447-9700
 7                                                  Email: steve.block@foster.com
                                                    Attorney for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     VERIFIED COMPLAINT IN REM AND IN PERSONAM FOR                       FOSTER GARVEY PC
     MARITIME TORT - 6                                            1111 Third Avenue, Suite 3000
     Case No.                                                    Seattle, Washington 98101‐3292
                                                                      Phone (206) 447‐4400
                                                                        Fax (206) 447‐9700
     FG:53728683.1
Case 2:20-cv-00621-JRC Document 1 Filed 04/24/20 Page 7 of 7
